DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 last line it is unclear how the axial extension (delta 2) of the spring assembly is “increased”.  See at least para 0084..

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 last line it is unclear which axial extension is being claimed since a ‘first’ axial extension was previously claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-10,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankin et al. 2018/0180123 in view of Ince et al. 2018/0238404 or GB 2,150,263 to Ives.
Regarding claims 1- Rankin shows in figures 1 and 3:
A brake disc arrangement 100 for a vehicle comprising a brake disc 102

inwardly facing circumference comprising a splined portion 106
configured to transfer torque between the brake disc and a corresponding hub 130
-the brake disc arrangement is mounted to and a ‘spring’ 120,122
assembly configured to be axially connected to the corresponding hub
wherein;
the inwardly facing circumference of the brake disc 102 comprises one or
more cavities 108 (see fig 3), each cavity at least partially defined by axially
opposing lateral walls 108 ; the spring assembly 120,122 is partially contained in the one or more
cavities 106 such that a portion of the spring assembly may abut (i.e. is capable of) each 
of the axially opposing lateral walls and the spring assembly comprises a ‘connection portion’ (one of the waves) which extends radially towards the axially extending central axis from the inwardly facing circumference of the brake disc, configured to be axially connected to the corresponding hub.
Lacking in Rankin is a specific disclosure that 120 is a ‘spring’ per se, but rather an expander ring 120.  However, from the discussion in para 0043 due to its shape, the ‘expander ring’ 120 is capable of functioning as a spring/wave spring.  Note particularly the last two lines of para 0043.
Nevertheless the reference to Ince shows a clutch arrangement which shows a similarly structure at 110 and indicates that this element is a wave spring.
The reference to GB ‘263 shows a brake disc and hub arrangement at 1 and 5 with springs at 13.
Due to the common construction of element 120 in Rankin with that of 110 in Ince, or 13 in GB ‘263, one having ordinary skill in the art at the time the invention was effectively filed 
	Regarding claims 2-4, 10, 12 as explained in para 0043 of Rankin, these limitations are considered to be met.
	Regarding claim 5 due to the fact that the spring can have a combination of both radial and axial waves (last 3 lines of para 0043) these limitations are considered as capable of being met.
	Regarding claim 8 in light of the gap at 126, and the teachings of GB ‘263, it would have been obvious to have formed the ring of Rankin with “one or more” gaps since Rankin is not locked into a specific design.  Note also that the gaps would also not have to be all the way through the spring, but could be used to adjust the spring constant.  In either case this would be   to adapt the ring to a slightly different hub/rotor application per vehicle application.
	Regarding claim 9 in light of the teachings GB ‘263 at 13 (i.e. multiple spring elements) these limitations are considered to be met.
	Regarding claim 13, as best understood subject to the 112 rejections above, in light of the discussion in para 0043 last 3 lines Rankin is capable of meeting the claimed requirements.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankin/Ince or Gb ‘263 as applied to claim 1 above, and further in view of Kramm et al. 2015/0219167.
Regarding claim 11 Rankin lacks specifically stating what the ring 120 is made from.
However it is notoriously well known in the art to make such rings from sheet metal.
See for example Kramm element 59 para 0054.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have made the ring 120 from sheet metal simply as the obvious choice of manufacture of said ring.
Allowable Subject Matter
Claims 7, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



3/8/22